Citation Nr: 0637586	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-04 108	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 1998, the case was remanded 
to the RO for additional development.  The RO again denied 
service connection for a lumbar spine disorder in August 
1999.

In January 2002, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the claims file.  Subsequently, in October 2003, the case was 
again remanded in order to further develop the record and to 
ensure due process of law.  Following this development, in 
April 2005, the Board denied the claim on the merits.

The appellant appealed the April 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Following a March 2006 "Joint Motion to Vacate and Remand" 
(Joint Motion), the Court vacated and remanded the Board's 
April 2005 decision, which denied service connection for a 
lumbar spine disorder.  The case is now before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Court, in its March 2006 decision, vacated the Board's 
April 2005 decision due to deficiencies in the Board's duty 
to assist in developing this matter for appellate review.  

The Court found that VA failed to comply with VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), when VA failed to obtain 
potentially pertinent medical records from a VA Medical 
Center (VAMC) in Maimi, Florida.  The claims file contains VA 
Form 21-4138 dated in September 1999 and April 2000 from the 
appellant stating that he received medical treatment at the 
Miami VAMC for his degenerative disc disease of the lumbar 
spine shortly after discharge from active service.  It 
appears that the VA made two separate attempts to obtain the 
veteran's medical records from the Miami VAMC.  On September 
3, 1998 and August 15, 2000, the VA received negative 
responses from the Miami VAMC stating that there were no 
available records in their computer base matching the 
veteran's information.  No further follow-up request was sent 
to the Miami VAMC.  

On remand, AMC should again ask the veteran to identify 
health care providers who have treated him for his 
degenerative disc disease of the lumbar spine and attempt to 
obtain relevant treatment records if not already in the 
claims file, in particular, records from the Miami VAMC since 
1971.  After a request for medical records is made, if 
further attempts to obtain the veteran's medical records 
would be futile, the AMC should provide a statement 
indicating this fact.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

If new and pertinent medical evidence is received on remand, 
then, a VA medical opinion should be sought regarding whether 
the veteran's degenerative disc disease of the lumbar spine 
was incurred during active service, within one year of 
discharge, or due to post-service employment, in particular 
when the veteran injured his back in 1995 and 1996.  

In view of the foregoing, the Board finds that compliance 
with the Court's remand directives requires another remand of 
this matter, to attempt to obtain medical treatment records 
since 1971 from the Miami VAMC, as well as to obtain a VA 
medical opinion in light of any new evidence to determine the 
etiology of degenerative disc disease of the lumbar spine.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, the AMC must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AMC should again ask the veteran 
to identify all health care providers 
that have treated him for his 
degenerative disc disease of the lumbar 
spine since his discharge from service in 
1971 through the present.  The AMC should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  In 
particular, the AMC should ask the 
veteran to sign release forms for private 
medical treatment for his degenerative 
disc disease of the lumbar spine and 
obtain records, if any, from the VAMC in 
Miami, Florida.  If records are 
unavailable and future attempts to 
retrieve the records are futile, please 
have the health care provider so 
indicate.

3.  If new medical evidence is obtained, 
the AMC should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be reviewed by 
an appropriate joints specialist so as to 
express an opinion as to whether the 
veteran's degenerative disc disease of 
the lumbar spine may be linked to 
military service.  The examiner should 
furnish an opinion with supporting 
rationale, as to whether it is at least 
as likely as not (50 percent likelihood 
or greater) that the veteran's 
degenerative disc disease of the lumbar 
spine was incurred during active service, 
within one year of discharge, or due to 
post-service employment, in particular 
when the veteran injured his back in 1995 
and 1996 or whether there was continuity 
of symptoms after discharge to support 
the claim.  If the etiology of the 
diagnosed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptom/diagnosis is 
related to which factors/events.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinion rendered by the VA joints 
specialist.  If the examination report 
does not include fully detailed 
description of etiology, the report must 
be returned to the VA specialist for 
corrective action.  38 C.F.R. § 4.2 
(2006) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.")  Green v. Derwinski, 1 Vet. 
App. 121,124 (1991).

5.  After completion of the above, the 
AMC should readjudicate the appellant's 
claim for entitlement to service 
connection for degenerative disc disease 
of the lumbar spine.  If any 
determination remains unfavorable to the 
appellant, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to 
further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



